DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2020 and 01/25/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
claims 1-6 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2014065168 A1 (cited in 04/07/2020 IDS, English Translation is attached), hereinafter ‘168.
Regarding claim 1, ‘168 discloses 
 A laser crystallizing apparatus (laser annealing processing apparatus 1, see fig.1), comprising: 
a laser generator (laser light source 10, see fig.1) generating a laser beam (laser beam 150, see fig.1);  
an optical system (optical system 12, see fig.1) photo-converting the laser beam to make a converted laser beam (see fig.1 and page 9, para.3, lines 4-5: “The optical system 12 shapes or deflects the beam into a line beam shape”); and 
a beam transmitting unit (window 6 and shielding plates 20-21, see fig.1) including a passage through which the converted laser beam (laser beam 150) is transmitted into a chamber (chamber 2), wherein the beam transmitting unit (window 6 and shielding plates 20-21) includes:
 	a chamber window (window 6) provided on the chamber (chamber 2. The top portion of the window 6 is on the chamber 2 as shown in fig.1) to transmit the laser beam (laser beam 150), and  
a shield window (shielding plate 21, see fig.1) movably disposed below the chamber window (see page 11, para.4, lines 15-18 recites: “… the 2nd shielding board 21, the two shielding boards used as a pair can be moved automatically or manually so as to adjust the mutual gap amount” as shown in fig.2. Thus, the shielding plate 21 movably disposed below the chamber window 6 as shown in figs.1-2) to prevent a material generated in the chamber (chamber 2) from reaching the chamber window (by having the same structure which is movably disposed below the chamber window 6, the shielding plate 21 would prevent a material generated in the chamber 2 from reaching the chamber window 6 as claimed), wherein the shield window (shielding plate 21) is movable in a vertical direction (see figs.1-3, direction to adjust the gap 21a (x-direction) with respect to a length direction of the chamber window (a length direction of the chamber window 6 (y or z-direction), see figs.1-3).  
Regarding claim 2, ‘168 further discloses the shield window (shielding plate 21) has a polygonal column shape having an even number of surfaces (see fig.1, the shielding plate 21 has a rectangular shape having four surfaces).  
Regarding claim 3, ‘168 further discloses the beam transmitting unit (window 6 and shielding plates 20-21) further includes a shield mask (shielding plate 20) in which an open region (transmission gap 20a, see figs.2-3) through which the laser beam (laser beam 150) passes is formed (see figs.1-3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘168 in view of Miller (US 20150263595 A1)
Regarding claim 4, ‘168 discloses all the claimed limitations as set forth above.
However, ‘168 does not explicitly disclose the shield window is rotatable.  
Miller discloses a miniature mechanical shutter, having:
the shield window is rotatable (see abstract: “…rotate the shutter member”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the shutter member as taught by Miller for the shielding plate 21 of ‘168. The substitution of one known element (the shutter member as taught by Miller) for another (the shielding plate 21 of ‘168) would have yielded predictable results of blocking a portion of the laser beam. The modification provides “a simple mechanical design, and is made of inexpensive materials”. It has “components that are all adaptable and can be customized for any system” (see para.0006 of Miller).
Regarding claim 5, 168 discloses all the claimed limitations as set forth above.
However, ‘168 does not explicitly disclose the shield window has any one shape of a hexagon, an octagon, and a decagon.  
Miller discloses a miniature mechanical shutter, having:
the shield window (shutter assembly 10, see fig.1) has any one shape of a hexagon, an octagon, and a decagon (see fig.1).  
	At the time the invention was made it would have been obvious mater of design choice to a person of ordinary skill in the art to have ‘168 shape of the shielding plate
instead of Miller’s hexagonal shape of the shutter assembly, because Applicant has not disclosed that the particular shape of the structure provides an advantage is used for particular purpose or solves a stated problem. One of ordinary skill in the art would have expected the Applicant’ s invention to perform equally well with ‘168 shape or Miller shape, because both shapes performs the function of blocking the portion(s) of the laser beam (MPEP 2144.04 IV B).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘168 in view of Takaoka (US6680460B1)
Regarding claim 6, ‘168 further discloses two or more shield windows (shielding plates 20- 21, see figs.1-3) are disposed on a path where the laser beam is transmitted into the chamber (chamber 2, see fig.1) 
‘168 does not explicitly disclose a path where the laser beam is transmitted to the outside of the chamber.
Takaoka discloses a Semiconductor thin film producing apparatus, comprising:
two or more shield windows (masks 18-19, see figs.6-7) are disposed on a path where the laser beam (laser beam 41, see figs.6-7) is transmitted into the chamber (chamber 15) and a path where the laser beam (laser beam 41, see figs.6-7) is transmitted to the outside of the chamber (chamber 15, see figs.6-7), respectively (Notes: Takaoka is applied for the reflection of the laser beam to the outside of the chamber (not for the locations of shielding plates/ masks). By incorporating the teachings of Takaoka to ‘168 invention, the laser beam, which enters the chamber, would be partially reflected from the second shielding plate 21 of ‘168 and get out of the chamber).   
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the ‘168 invention to include the teachings as taught by Takaoka such that  two or more shield windows in the combo ‘168 and Takaoka are disposed on a path where the laser beam is transmitted 30into the chamber and a path where the laser beam is transmitted to the outside of the chamber, respectively. Doing so allows to protect the optical system from the reflected light beam so that it would be enhanced in durability and prolonged in life. Thus, the user(s) can save money and time on replacement costs.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP2001156014A (cited in 04/07/2020 IDS) discloses all the claimed limitations recited in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761